[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________             FILED
                                                         U.S. COURT OF APPEALS
                                   No. 09-16086            ELEVENTH CIRCUIT
                                                              AUGUST 6, 2010
                               Non-Argument Calendar
                                                                JOHN LEY
                             ________________________
                                                                 CLERK

                          D. C. Docket No. 07-14277-CV-JEM

DARRYL MAURICE YOUNG,


                                                                Plaintiff-Appellant,

                                       versus

RIOS,
Classification Officer,
STEELE,
Sergeant,


                                                             Defendants-Appellees,

RIDLEY,
Lieutenant,

                                                        Defendant.
                            _______________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (August 6, 2010)

Before DUBINA, Chief Judge, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Darryl Maurice Young, a Florida state prisoner, appeals pro se

from the district court’s grant of summary judgment in favor of former

Correctional Probation Officer Nelson Rios on Young’s 42 U.S.C. § 1983 claims.

Young’s complaint alleges that Rios mishandled one of Young’s disciplinary

hearings and, as a result, Young served thirty-three days in administrative

confinement and fifteen days in disciplinary confinement. On appeal, Young

asserts that Rios was not entitled to qualified immunity on Young’s due process

claim because, under Wolff v. McDonnell, 418 U.S. 539, 94 S. Ct. 2963, 41 L. Ed.

2d 935 (1974), the violation of prison regulations governing the handling of

disciplinary hearings amounted to a violation of due process. Young also argues

that the district court, in granting summary judgment, committed the following

procedural errors: (1) making a credibility determination in favor of Rios; (2)

declining to rule on the merits of Young’s malicious prosecution claim; and (3)



                                          2
neglecting to address Young’s request for a declaratory judgment.1

       We review de novo a district court’s grant of summary judgment based on

qualified immunity. Coffin v. Brandau, 597 F.3d 1205, 1210–11 (11th Cir. 2010).

A district court should render summary judgment if “the pleadings, the discovery

and disclosure materials on file, and any affidavits show that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c)(2). In assessing the parties’ proffers under the rule,

we view the evidence in the light most favorable to the nonmoving party. Coffin,

597 F.3d at 1211. Generally, judicial credibility determinations are not proper at

the summary judgment stage of the proceedings. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255, 106 S. Ct. 2505, 2513 (1986). We may affirm the district

court’s decision on any adequate ground corroborated by the record, even if the

district court took a different path below. Parks v. City of Warner Robins, Ga., 43

F.3d 609, 613 (11th Cir. 1995).

       “Qualified immunity shields government officials who perform discretionary

governmental functions from civil liability so long as their conduct does not violate

any clearly established statutory or constitutional rights of which a reasonable


       1
          We requested the parties to brief the issue of our jurisdiction over this appeal. After
receiving the parties’ responses, and upon further consideration, we conclude that we have
jurisdiction. See Robinson v. Tanner, 798 F.2d 1378, 1382–83, 1385 (11th Cir. 1986) (holding
that a premature Notice of Appeal may be cured by a subsequent judgment).

                                                 3
person would have known.” Rehberg v. Paulk, 598 F.3d 1268, 1277 (11th Cir.

2010) (internal quotation marks omitted). “A government agent is entitled to

immunity unless his act is so obviously wrong, in the light of pre-existing law, that

only a plainly incompetent officer or one who was knowingly violating the law

would have done such a thing.” Id. (internal quotation marks omitted).

      On appeal, Young does not dispute that Rios was acting within the scope of

his discretionary authority. Instead, he claims that Rios violated his clearly

established right to due process. To evaluate that claim, we consider “whether

(1) the plaintiff has alleged a violation of a constitutional right; and (2) whether the

right was ‘clearly established’ at the time of the defendant’s misconduct.” Id.

“This two-pronged analysis may be done in whatever order is deemed most

appropriate for the case.” Id.

      “In this circuit, the law can be ‘clearly established’ for qualified immunity

purposes only by decisions of the U.S. Supreme Court, Eleventh Circuit Court of

Appeals, or the highest court of the state where the case arose.” Jenkins by Hall v.

Talladega City Bd. of Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997). Moreover,

“[i]n rare circumstances, a right may be so clear from the text of the Constitution or

federal statute that no prior decision is necessary to give clear notice of it to an

official.” Evans v. Stephens, 407 F.3d 1272, 1282 (11th Cir. 2005) (internal



                                            4
quotation marks omitted).

      As to due process, under Wolff, a prisoner facing a disciplinary hearing that

may result in the loss of a liberty interest must receive: “(1) advance written notice

of the disciplinary charges; (2) an opportunity, when consistent with institutional

safety and correctional goals, to call witnesses and to present documentary

evidence in his defense; and (3) a written statement by the factfinder of the

evidence relied on and the reasons for the disciplinary action.” Superintendent,

Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454, 105 S. Ct. 2768, 2773 (1985)

(citing Wolff, 418 U.S. at 563–67, 94 S. Ct. at 2978–80). Later, in Sandin v.

Connor, 515 U.S. 472, 115 S. Ct. 2293 (1995), the Supreme Court held that the

defendant-inmate’s discipline in segregated confinement, in that case, “did not

present the type of atypical, significant deprivation in which a State might

conceivably create a liberty interest” in part because the disciplinary segregation at

issue “mirrored those conditions imposed upon inmates in administrative

segregation and protective custody.” Id. at 486, 115 S. Ct. at 2301.

      Upon consideration of the record on appeal, and after review of the parties’

briefs, we hold that Young’s challenges lack merit. First, the district court did not

err in granting Rios qualified immunity on Young’s due process claim because,

even if we presume without deciding that Young’s segregation created a protected



                                           5
liberty interest, we cannot say that he was denied the procedural due process

protections that he was entitled to pursuant to Wolff.

      Second, the district court did not commit any reversible procedural error.

The district court did not make an improper credibility assessment when ruling on

the motion for summary judgment, but, instead, determined that even if Young’s

allegations were true, they did not establish that he was deprived of due process.

Additionally, the district court addressed Young’s malicious prosecution claim in

an earlier order directing that Young could proceed only on his due process claim.

Young has not challenged that order. As a result, there was no reason for the

district court to discuss Young’s malicious prosecution claim in its summary

judgment order because, as Young acknowledges, it is distinct from his due

process claim. Finally, assuming arguendo that the district court erred by failing to

specifically rule on Young’s request for declaratory relief, Young did not suffer

any prejudice because he was not entitled to relief on his due process claim.

Accordingly, we affirm the district court’s grant of summary judgment in favor of

Rios on Young’s due process claim.

      AFFIRMED.




                                           6